Citation Nr: 1217777	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  11-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Although the Veteran perfected an appeal with respect to the issue of entitlement to service connection for bilateral hearing loss disability, that matter was resolved by a March 2012 rating decision which granted service connection for that claimed disability.  The Board has limited its consideration accordingly.

In April 2011, the Board remanded the case to the Originating Agency for additional development.  The case has now been returned to the Board for further appellate action and the Board is satisfied that the actions directed in the remand have been performed.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

No disability of either foot was present until more than one year following the Veteran's discharge from service, and no current disability of either foot is etiologically related to service.



CONCLUSION OF LAW

Disability of the feet was not incurred in or aggravated by active service, and the incurrence or aggravation of degenerative joint disease of the feet during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a bilateral foot disability, to include numbness.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by letter mailed in July 2009, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records (STRs) were requested and VA treatment records were obtained.  With the exception of the reports of the December 1950 pre-induction and March 1953 separation examination, the remainder of the Veteran's original STRs are unavailable despite all available efforts to obtain such records, according to a VA memorandum dated in September 2009.  At that time, the Veteran was informed that his complete STRs were unavailable for review because they were lost in a fire-related incident and he was asked to provide any copies he might have in his possession.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was afforded an appropriate VA examination in April 2011 and an opinion was provided in May 2011.  In his January 2011 substantive appeal, the Veteran contended that his claim was denied based on inaccurate or misleading statements, including reference to a March 1950 separation examination in the December 2010 statement of the case.  The Board notes that the May 2011 opinion also referenced a "March 1950" separation examination.  The Board believes that the reference to 1950 is a typographical error and is not significant enough to render the April 2011 report and May 2011 opinion inadequate for adjudication purposes.  In this regard, the Board notes that the VA examiner correctly reported that the March [1953] report of separation examination, "shows no treatment for or complaints of foot numbness or any other foot problems."  

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of the claim.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system or arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran submitted the instant claim for service connection in June 2009, contending that he has a bilateral foot disability, including numbness, due to long term cold exposure during training in Germany.

As previously noted, the available STRs include the report of a March 1953 separation examination, and at that time, the Veteran did not report experiencing any problems with either foot during active service and the Veteran's feet and neurological status were found to be normal on clinical evaluation.

Post service treatment records show treatment for a bilateral foot disability.  Records dated from 1999 to 2002 from Piedmont Orthopedics indicate treatment for ulcers on the Veteran's feet and note the presence of neurological symptoms including diminished light touch and diminished sharp/dull discrimination.  An April 1999 report reflects that the Veteran was treated for a right foot ulcer after stepping on a nail tack.  At that time, he was diagnosed with non-insulin dependent diabetes mellitus with peripheral neuropathy and probable acute osteomyelitis, right second and third toes.  In June 2002, he underwent left foot diabetic ulcer debridement and left second through fifth metatarsal head resection arthroplasty.

VA treatment records reflect a diagnosis of diabetes mellitus.  On diabetic foot examination in July 2009, a sensory examination revealed that the Veteran's feet were insensate to monofilament and also revealed small to moderate amount of edema below the ankle in both feet.

In June 2009, the Veteran's private podiatrist, Dr. CNC, submitted a statement indicating that he had treated the Veteran for diabetic "at risk" foot conditions since 2003.  The podiatrist indicated that he noted poor circulation in the Veteran's lower extremities and feet that, "could have been attributed to his long-term exposure to extreme cold temperatures during his military service," as well as his history of diabetes.

Pursuant to the Board's April 2011 remand, the Veteran underwent a VA feet examination in April 2011 at which time he denied any specific injury during active service, but stated that during field exercises in Germany in 1953, he sustained multiple cold injuries of his feet, while standing during maneuvers in the snow, sleet, and rain in subfreezing temperatures.  The troops were not allowed to build fires and his socks and boots were continually soaked.  The Veteran stated that he went to sick call for treatment of his feet on multiple occasions and was told to soak his feet.  He contended that he experienced pain and numbness in his feet since his active service.  Although the claims file was unavailable at that time, the examiner performed a clinical examination of the feet and noted observations in detail; the examiner diagnosed degenerative joint disease of the feet and bilateral metatarsal osteotomies.

In a May 2011 addendum, completed after review of the claims file, the examiner noted that the Veteran's December 1950 entrance examination was negative for any diagnosis or complaints regarding the feet.  The examiner also noted that a March [1953] separation examination showed no diagnoses of, treatment for, or complaints of foot numbness or any other foot problems.  The examiner considered the June 2009 private medical opinion that the Veteran's poor circulation in both lower extremities and feet could be attributed to his long-term exposure to extreme cold temperatures during service.  However, the VA examiner opined that it is less likely as not that the Veteran's diagnoses for the feet, namely degenerative joint disease of the feet and bilateral metatarsal osteotomies, are related to or were incurred during service.  The rationale provided was that the STRs do not show any history of cold injury to either foot during service and that the private physician failed to provide any specific diagnoses for the feet related to any cold exposure or injury.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Also, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds the opinion of the VA examiner to be more probative than that of Dr. CNC.  The critical distinction between the two conflicting opinions is that the opinion of Dr. CNC is speculative in nature.  The Board notes that medical opinions expressed in speculative language such as Dr. CNC's opinion that the poor circulation in both the lower extremities and feet, "could have been attributed to his long-term exposure to extreme cold temperatures during his military service," as well as his history of diabetes do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the VA examiner provided a well-reasoned rationale for his opinion while Dr. CNC provided no rationale whatsoever; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, there is no indication that Dr. CNC rendered his opinion following a review of all pertinent records or upon a clinical examination of the Veteran's feet, as the June 2009 medical opinion was unaccompanied by any treatment records or report of examination.  This medical opinion cannot therefore be said to show that the Veteran's bilateral foot disability is related to his military service.

Conversely, the May 2011 VA examiner's opinion is clearly against the claim.  The VA examiner opined that it is less likely as not that the Veteran's diagnoses for the feet, namely degenerative joint disease of the feet and bilateral metatarsal osteotomies, are related to or were incurred during service.  This opinion was based on a review of the Veteran's entire pertinent medical history and June 2009 private medical opinion, as well as a detailed examination as noted above.  The VA examiner also provided a detailed explanation of the rationale for his conclusion, as noted above.  In light of the foregoing, the Board finds the VA examiner's opinion the most probative and persuasive evidence in this matter.

Furthermore, the Veteran's degenerative joint disease of the feet was not shown until more than 58 years after his discharge from active duty.  Such a lengthy time interval between service and the initial post-service manifestation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and testimony before the Board.

The Veteran has asserted that his present bilateral foot disabilities are related to his service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As explained above, the Board has found the VA medical opinion against the claim to be more probative than the speculative opinion of the Veteran's private podiatrist.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's degenerative joint disease of the feet was not present in service or until more than one year following discharge from service, and the Veteran's bilateral foot disability is not related to his military service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a bilateral foot disability, to include numbness, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


